Citation Nr: 1200832	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right hand scars.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for scars, burn of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Witness
ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981, and from August 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2007 rating decisions, which denied the aforementioned claims for service connection.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon, RO.  A transcript of that proceeding has been associated with the claims folder.

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, the Board notes that this issue has previously been characterized as entitlement to service connection for PTSD.  During the pendency of this appeal, VA treatment records have been associated with the claims file that note the Veteran as having major depression as well.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

The Board notes that the Veteran indicated in his October 2007 notice of disagreement (NOD) that he disagreed with the denial of his claim for service connection for tinnitus as well.  However, during the course of this appeal, this claim was granted in an April 2009 rating decision.  This decision was a complete grant of benefits with respect to the issue of service connection for tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by waivers of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims, as done below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right hand scars; an acquired psychiatric disability, to include PTSD and depression; hepatitis C; and scars, burn of the left hand.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claims for service connection for right hand scars and scars or burn of the left hand, the Board notes that the Veteran reported at the June 2011 hearing that, while serving at Fort Lewis, Washington, he was ordered to clean up a range and ensure that there were no unexploded ordnance.  While putting a device in a blast pit, the device made a clicking noise and shot a five-foot flame down his hand and arm.  The Veteran reported that both hands were burned during this explosion and that he was treated at the aid station.  The Veteran reported that, at one point, a skin graft was discussed, as he was not healing or improving.  However, after approximately 3 months, he began to improve.  The Veteran reported that he was put on profile for this.
Regrettably, the Veteran's file was lost and had to be rebuilt.  The Veteran was notified of this in a December 6, 2005, letter.  The rebuilt file does, however, contain a January 1986 Report of Medical Examination and a January 1986 Report of Medical History.  The Veteran was not noted as having scars on either hand in these records.

The claims file contains no current medical evidence of scars or burns to either hand. 

The Board notes that, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran reports that he suffered and was treated for burns to his hands in service and that he currently has scars on his hands as a result of these burns, observations that he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has current scars or residuals of burns on either hand, and if so, whether these current scars or residuals of burns on either hand were caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's claim for service connection for hepatitis C, the Board notes that the Veteran asserted in an August 2005 statement that he contracted hepatitis C from multiple sexual partners.  The Veteran asserted at the June 2011 hearing that he was hospitalized while on leave for hepatitis C.  Specifically, the Veteran asserted that he began having diarrhea symptoms and then got very ill.  He was quarantined and treated at Emanuel Hospital in Turlock, California.  In a June 2011 statement submitted by the Veteran's father and step-mother, it was asserted that the Veteran was quarantined and treated for an acute stomach attack while on leave from Korea in 1984 at a hospital in Turlock, which was called Emmanuel Hospital at that time.

The Board notes that the January 1986 Report of Medical History shows that the Veteran was hospitalized in Turlock, California, in December 1984 for colitis with no sequela.  Additionally, the claims file appears to contain a copy of a medical record treating the Veteran's brother for nausea, tiredness, and lack of appetite.  It was noted in this record that his brother (the Veteran) may have hepatitis. 

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the RO should attempt to obtain any and all available records relating to this 1984 private hospitalization in Turlock, California.  The Veteran also indicated at the June 2011 hearing that he has received private treatment for his hepatitis C.  Efforts should be made to obtain these records as well.
Additionally, the Board notes that the Veteran indicated in an August 2006 statement that he has received treatment at VA medical facilities in Reno, Nevada; Houston, Texas; Beaumont, Texas; and Columbus, Georgia.  VA medical records from Reno were obtained, and requests for VA records from Houston, Augusta, and Central Texas yielded negative results.  However, the Board notes that the Columbus, Georgia, VA Community Based Outpatient Clinic (CBOC) is actually associated with the Tuskegee, Alabama, VA Medical Center (VAMC).  Therefore, attempts should be made to obtain all available VA medical records from the Tuskegee VAMC or the Central Alabama Veterans Health Care System East and West Campuses.  Additionally, as the Veteran did not specify at which VA facility in Beaumont, Texas, he received treatment, a request should be made for treatment records from the Beaumont Vet Center.  The RO should also take this opportunity to obtain any recent VA medical records that have not yet been associated with the claims file. 

Further, as the onset of the Veteran's hepatitis C is unclear from the evidence of record, and the Veteran's service treatment records have regrettably been lost, the Board finds that the Veteran should be scheduled for a VA examination to determine whether his hepatitis C was caused or aggravated by his military service.  Colvin, supra.

With regard to the Veteran's claim for an acquired psychiatric disability, to include PTSD and depression, the Veteran recently asserted in a June 2011 statement that he was sexually assaulted in service.  The Veteran reported that he requested a transfer after this incident.  This is the first assertion of record regarding in-service sexual assault.  The Veteran also provided additional stressor incidents in a PTSD questionnaire.  Specifically, the Veteran asserted that there was a hang fire in a main gun tube.  The Veteran heard gas building in the accumulator, and the tank in the motor pool exploded, killing 2 people.  In another incident, while the Veteran was cleaning up a range at Fort Lewis, Washington, an ordnance exploded in his hand while he was attempting to put it in a blast pit. 

Pursuant to regulation, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5) (2011). 

In December 2006, the RO sent the Veteran a VCAA letter that addressed his claim for PTSD.  This letter asked for specific details regarding combat-related incidents but did not provide notice of the special evidentiary requirements and procedures for PTSD claims based on personal assault, as the Veteran had not yet asserted personal assault at this time.  See 38 C.F.R. § 3.304(f)(5) (2011); Patton v. West, 12 Vet. App. 272, 278-79  (1999).  Therefore, the Board finds that the Veteran should be provided a new VCAA letter for his PTSD claim based on personal assault.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(5) should be provided.

Additionally, as noted above, the entirety of the Veteran's service treatment records are regrettably not available for review.  However, in a January 1986 Report of Medical History, the Veteran reported that he had depression or excessive worry and frequent trouble sleeping.  It was noted on this form that the Veteran had a mental health evaluation in October 1983 for a nervous problem and that he had difficulty sleeping for 2 years.
 
With regard to the Veteran's reported stressor incidents, the claims file contains a March 2010 response to a United States Armed Services Center for Unit Records Research (CURR) (now United States Army and Joint Services Records Research Center (JSRRC) request.  This response indicates that research has been coordinated with the United States Army Combat Readiness Center (CRC) from December 1, 1983, to December 6, 1984.  The CRC does not document an incident in which a tank experienced a cookoff due to a misfire of a tank shell while in Korea during the reported period.  Research has also been coordinated with the National Records Center (NRC) in Suitland, Maryland.  The NRC was unable to locate unit records for the 2nd Battalion, 72nd Armor for 1984.  The claims file also contains an April 2010 response from the National Personnel Records Center (NPRC), in which it was indicated that searches for evidence that the Veteran burned his hand at Fort Lewis from March 1, 1985, to May 31, 1985, yielded negative results.  Further, the claims file also contain a December 2009 response from the NPRC, in which it was indicated that searches for evidence that the Veteran burned his left hand at the 121st Evacuation Hospital in Korea in 1983 and 1984 yielded negative results.

A review of the current medical evidence of record reveals diagnoses of major depression, PTSD, and personality disorder not otherwise specified with dependent traits.

As the Veteran reported depression or excessive worry on a January 1986 Report of Medical History; current medical evidence reveals multiple psychiatric diagnoses; and the entirety of the Veteran's service treatment records are not available for review, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, the Veteran should be scheduled for a VA examination to diagnose all current psychiatric disabilities, to include PTSD and depression.  Then, an opinion should be provided as to whether any current psychiatric disabilities were caused or aggravated by his military service.  Colvin, supra.

Additionally, as the Veteran indicated that he requested a transfer after he was sexually assaulted, the RO should determine whether all available personnel records have been associated with the claims file.

Finally, the Board notes that the medical evidence of record reflects that the Veteran is receiving Social Security Administration (SSA) disability benefits.  While a December 2006 VA treatment record appears to reflect that the Veteran is receiving these benefits for a post-service back injury, the RO should take this opportunity to obtain to any relevant SSA records, so as to ensure that all potentially relevant medical records have been associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1. Associate any and all relevant SSA disability records with the claims file.

2. Associate all available personnel records with the claims file.

3. Send the Veteran the appropriate VCAA letter for a PTSD claim based on personal assault.  This should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(5) should be provided. 

4. Obtain any and all VA treatment records that have not yet been associated with the claims file, to include any recent VA treatment records; any treatment records from the Beaumont, Texas, Vet Center; and any VA treatments records from the Tuskegee VAMC or the Central Alabama Veterans Health Care System East and West Campuses. 

5. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from Emanuel Hospital or Medical Center in Turlock, California, where the Veteran was hospitalized in 1984, and from the private medical facility where the Veteran has sought treatment for his hepatitis C.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

6. After all available records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his hepatitis C.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his hepatitis C.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hepatitis C.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current hepatitis C was caused or aggravated by his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. After all available records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed scars and burns of his bilateral hands.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed scars or burns on his bilateral hands.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has scars or residuals of burns on either hand.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current scars or burns of either hands were caused or aggravated by his active duty service.  For the purpose of these claims, the examiner should consider the Veteran's reports regarding burning his hands in service to be credible.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. After all available records have been obtained to the extent possible, schedule the Veteran for an appropriate VA psychiatric examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed psychiatric disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current psychiatric disabilities, to include PTSD and depression.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's currently diagnosed psychiatric disabilities were caused or aggravated by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

9. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


